— Appeal by the People from an order of the Supreme Court, Queens County (Appelman, J.), dated May 29, 1987, which, after a hearing, granted that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the order is reversed, on the law and the facts, and that branch of the defendant’s omnibus motion which was to suppress physical evidence is denied.
The relevant facts adduced at the suppression hearing disclose that on September 12, 1986, at approximately 7:30 p.m., Police Officer Walter Salowski and two fellow officers in uniform were patrolling a park located in the vicinity of Myrtle Avenue and 81st Street — a location known for the prevalence of trafficking in drugs — when they observed the defendant enter the park some 30 to 40 feet from their marked patrol car. The defendant — who had a plastic bag in his hand — did not observe the police car at first. When he did notice the officers, he quickened his pace and reversed his direction so as to exit the park. The officers followed the defendant in their patrol car, and, when they were within 20 *621feet of the defendant, Officer Salowski—the only witness appearing at the suppression hearing—opened the patrol car door. As he did so—and prior to his exiting the vehicle—the defendant began to run. Officer Salowski shouted, "stop” to no avail. Before giving chase, Salowski observed the defendant throw a plastic bag to the ground. The officer then pursued and overtook the defendant, who was arrested after it was determined that the discarded plastic bag contained 13 tinfoil pockets of white powder, subsequently determined to be angel dust.
The hearing court suppressed the plastic bag and its contents. In so doing, the court concluded that the officers were without authority, even under the common-law right of inquiry principle (see, People v De Bour, 40 NY2d 210), to approach the defendant. The court further determined that defendant’s discarding of the bag was in response to "unlawful” police conduct and thus the bag could not be treated as abandoned property. The record supports neither conclusion.
Upon observing the defendant—who was carrying a sandwich-size plastic bag—obviously attempt to avoid the officers when he became aware of their patrol car, and considering that the park was described by Officer Salowski as an area known for prevalence of drug trafficking, the officers possessed a sufficient factual predicate to permit them to approach the defendant in a noncoercive fashion in order to make inquiry of him (see, People v De Bour, supra). Moreover, the officer’s testimony—as elicited by the hearing court itself during its frequent colloquies with him—revealed that prior to the defendant’s flight and discarding of the plastic bag, Officer Salowski did no more than attempt to exit the patrol car (cf., People v Leung, 68 NY2d 734, 736). Accordingly, the officer’s conduct cannot be construed as "unlawful” or exceeding in scope the circumstances which rendered its initiation permissible. Further, although the hearing court observed that "no inquiry was made”, the record establishes that the defendant fled before the officer could approach or address him (cf., People v Hill, 127 AD2d 144, 147, appeal dismissed 70 NY2d 795). Moreover, it is notable that in its findings of fact, the court failed to consider, or even mention, the significance of the defendant’s flight in analyzing the legal issues presented.
In any event, the evidence adduced in respect to the defendant’s discarding of the plastic bag reveals that the property was abandoned. The defendant’s precipitous flight, to which he resorted even prior to the officer’s approach, establishes that the defendant had no intention of invoking his "right not to *622respond” (see, People v Howard, 50 NY2d 583, 590, cert denied 499 US 1023; People v Hill, supra, at 747) and that his discarding of the bag was, therefore, not the direct result of any allegedly illegal police conduct, but rather represented a calculated act evincing an independent intent to rid himself of the property in question (cf., People v Martin, 140 AD2d 632). Accordingly, the order suppressing the physical evidence should be reversed. Kunzeman, Kooper and Spatt, JJ., concur.